Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant's submission filed 2/5/21 (hereinafter “Response”) has been entered. Examiner notes that claims 1, 2, 8, 9, 15, and 16 have been amended. Claims 1-3, 6-10, 13-17, and 20 remain pending in the application.
Claim Rejections - 35 USC § 112
Based on the remarks and amendments filed in the Response, some of the 112(b) rejections raised in the prior Office Action are withdrawn and some are maintained. Further, based on the amendments new 112(b) issues are now raised.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-10, 13-17 and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

generating an uncharacterized odor profile for the sensed olfactory data, the identification of the olfactometer or the electronic nose that sensed the sensed olfactory data, and the information obtained from patient responses to a set of questions; 
analyzing the sensed olfactory data in the uncharacterized odor profile for the sensed olfactory data to generate composite scores for the sensed olfactory data, the identification of the olfactometer or the electronic nose that sensed the sensed olfactory data, and the information obtained from patient responses to a set of questions; 
comparing the generated composite scores for the sensed olfactory data to the known olfactory-sensory data; generating a range of values for the electronic nose or olfactometer associated with the sensed olfactory data; 
characterizing the input olfactory-sensed data by utilizing the generated range of values to generate a characterized odor profile for the sensed olfactory data; and 
generating the candidate recommendation utilizing the characterized odor profile for the sensed olfactory data
However, Applicant’s originally filed specification does not disclose generating an uncharacterized odor profile, generating composite scores, and generating a characterized odor profile for the sensed olfactory data, which is received by the system when the user submits “an input request ... for a diagnosis of a malady”. While similar steps are disclosed in regards to training the database these steps are not disclosed in relation to olfactory data received with the input request from the user, and therefore is considered to be new matter. See, e.g., [0058]-[0059] of the originally filed Specification. 
Claims 8 and 15 recite substantially similar limitations and are rejected under 112(a) for substantially similar reasons.
Any claim not specifically addressed under 112(a) is rejected as being dependent on a claim rejected under 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-3, 6-10, 13-17 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 8 and 15, the phrase “the input olfactory-sensed data” renders the claim indefinite because it lacks antecedent basis.
Regarding claims 1, 8 and 15, the phrase “sense olfactory-sensed data using a plurality of electronic noses and olfactometers” renders the claim indefinite because “a plurality of electronic noses and olfactometers” lacks clear antecedent basis. Specifically, it is unclear if “a plurality of electronic noses and olfactometers” is referring back to the same “a plurality of electronic noses and olfactometers” recited in the limitation beginning with “train the ...” or if “a plurality of electronic noses and olfactometers” is referring to a new and separate set of a plurality of electronic noses and olfactometers.
Regarding claims 1, 8 and 15, the phrase “a set of questions” four times, the three recitations of “a set of questions” following the first render the claim indefinite because the additional recitations of “a set of questions” lacks clear antecedent basis. Specifically, it is unclear if “a set of questions” is referring back to the same “a set of question” recited in the limitation beginning with “parse an input request ...” or if “a set of questions” is referring to a new and separate set of questions.
Regarding claims 1, 8 and 15, the following phrase renders the claim indefinite:
generating an uncharacterized odor profile for the sensed olfactory data, the identification of the olfactometer or the electronic nose that sensed the sensed olfactory data, and the information obtained from patient responses to a set of questions; 
analyzing the sensed olfactory data in the uncharacterized odor profile for the sensed olfactory data to generate composite scores for the sensed olfactory data, the identification of the olfactometer or the electronic nose that sensed the sensed olfactory data, and the information obtained from patient responses to a set of questions
It is unclear if one uncharacterized odor profile is generated based on all of the recevied sensed olfactory data, the identification of the olfactometer or the electronic nose that sensed the sensed olfactory or if an uncharacterized odor profile is generated for each of the sensed olfactory data, the identification of the olfactometer or the electronic nose that sensed the sensed olfactory data, and the information obtained from patient responses to a set of questions. Similarly, it is unclear if one composite score is generated based on all the received data or if composite scores are generated for each piece of data received. Therefore, the scope of the claim cannot be determined.
Any claim not specifically addressed under 112(b) is rejected as being dependent on a claim rejected under 112(b).

Response to Arguments
Applicant's arguments filed in the Response directed toward the rejection of the claims under §103 have been fully considered, however, they are moot because the previous 103 rejection has been withdrawn. Examiner notes that the arguments in the Response directed toward the 103 rejection of the claims centered on the incorporation of “information obtained from patient responses to a set of questions” from claim 2 into claim 1. See pp. 19-20 of the Response. Examiner maintains that Yuan p. 2 discloses receiving and utilizing information obtained from patient responses to a set of questions, e.g., Yuan discloses performing natural language processing on a patient summary from the physician notes in the EHR which one of ordinary skill in the art would interpreted to include information obtained from the physician asking the patient a set of question (even if that set is one question, e.g., what are you symptoms).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433.  The examiner can normally be reached on Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN C HEIN/Examiner, Art Unit 3686